EXAMINER'S AMENDMENT

Election/Restrictions
Claims 10-11, 13-15, 21, 31-32, 37, and 49 are rejoined.  Because these claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/4/2020 with respect to these claims is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Mah on 3/1/2022.
The application has been amended as follows: 

in claim 10, line 3: “, as the deformation characteristic,” was inserted after “membrane”;

in claim 32, line 3: “as the static and/or transient actuation pressure” was inserted after “wave”;
in claim 38, line 6: “of the at least one resilient membrane” was deleted;
in claim 44, lines 4-5: “the actuator input pressure signal corresponding” was changed to “wherein the actuator input pressure signal, as the static and/or transient actuation pressure, corresponds”;
in claim 49, lines 1-2: “comprising” was changed to “wherein providing the static and/or transient actuation pressure comprises”;
in claim 54, line 4: “, as the static and/or transient actuation pressure,” was inserted after “the flow pressure signal”;
in claim 54, line 8: “the actuations of the actuator and the resilient membrane” was changed to “the actuation of the resilient membrane”; and
in claim 59, line 2: “that” was inserted before “is correlated”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
In the embodiment of FIG. 6, U.S. Patent Application Publication No. 2006/0064038 (Omata)(previously cited) discloses a sensor part 54.  To the extent that it may be argued that the sensor part 54 of FIG. 4 of Omata is not the same as the sensor part 54 of FIG. 6 of Omata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor part of FIG. 4 of Omata as the sensor part 54 of FIG. 6 of Omata since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it permits the measurement of reaction force F (paragraph 0049 of Omata).  

a fluidly sealable housing (the probe base 42 of Omata) comprising at least one aperture (the element A in the below annotated FIG. 6 of Omata) and at least one fluid inlet port (the element B in the below annotated FIG. 6 of Omata); 
at least one resilient membrane (the balloon 70 of Omata) operatively coupled to the fluidly sealable housing so as to sealingly engage with the at least one aperture; 
at least one actuator (the pump 72 of Omata) operatively coupled to the at least one fluid inlet port and adapted to actuate the at least one resilient membrane via a working fluid contained within the fluidly sealable housing such that the at least one resilient membrane is moved towards and into engagement with the at least the portion of the object at a predetermined pressure (paragraphs 0051 of Omata), and 
at least one first sensor (the displacement detection sensors 62a, 62b of Omata) operably coupled to the at least one resilient membrane and adapted to determine at least a deformation of the at least one resilient membrane during an actuation of the actuator; and
at least one force sensor (the stress detection sensor 60 of Omata) operably coupled to a contact surface of the fluidly sealable housing (all the components of Omata in FIG. 6 are operably coupled to each other) and adapted to determine a contact force when engaging the at least the portion of the object during the actuation of the actuator (The reaction force F caused by dilatation and contraction of the inner wall of the vagina 22 is detected by a stress detection sensor 60 provided on a stress detection base 56 to which the contact ball 58 is attached; paragraph 0049 of Omata). 

    PNG
    media_image1.png
    483
    679
    media_image1.png
    Greyscale

Annotated FIG. 6 of Omata
With respect to claim 2, Omata, alone or in combination with any of U.S. Patent Application Publication No. 2011/0290005 (Hart)(previously cited), U.S. Patent Application Publication No. 2013/0158426 (Juto)(previously cited), U.S. Patent Application Publication No. 2014/0180077 (Huennekens)(previously cited), U.S. Patent Application Publication No. 2002/0062086 (Miele) (previously cited), U.S. Patent Application Publication No. 2013/0345598 (Davies) (previously cited), U.S. Patent Application Publication No. 2009/0076732 (Sprigle)(previously cited), U.S. Patent Application Publication No. 2007/0151348 (Zdeblick)(previously cited), U.S. Patent Application Publication No. 2005/0043623 (Jurvelin) (previously cited), U.S. Patent Application Publication No. 2006/0051734 (McNeill) (previously cited), and U.S. Patent Application Publication No. 2004/0034304 (Sumi) (previously cited) does not teach or suggest “wherein the apparatus further comprises a pressure sensor configured to measure a contact pressure between an examiner’s finger and the apparatus” along with the other features of claim 2.
Claims 4-7, 9-17, 26-27, 29-39, and 41-42 are allowable by virtue of their dependence from claim 2.

Claims 19-25, 43-44, 46-55, and 57-61 are allowable by virtue of their dependence from claim 18.
With respect to claim 40, Omata, alone or in combination with any of Hart, Juto, Huennekens, Miele, Davies, Sprigle, Zdeblick, Jurvelin, McNeill, and Sumi does not teach or suggest “calculate an amplitude ratio, mean ratio and phase difference at different actuation frequencies of the resilient membrane to determine the at least one quantifying parameter, wherein the amplitude ratio is a ratio of an amplitude of a flow pressure signal and an amplitude of a signal of the at least one force sensor; wherein the mean ratio is a ratio of a mean of the flow pressure signal divided by a mean of the signal of the at least one force sensor; wherein the phase difference is a difference between the flow pressure signal and the signal of the at least one force sensor” along with the other features of claim 40.
With respect to claim 56, Omata, alone or in combination with any of Hart, Juto, Huennekens, Miele, Davies, Sprigle, Zdeblick, Jurvelin, McNeill, and Sumi does not teach or suggest “calculating an amplitude ratio, mean ratio and phase difference at different frequencies to determine the at least one quantifying parameter, wherein the amplitude ratio is a ratio of an amplitude of a flow pressure signal and an amplitude of a signal of the at least one force sensor; wherein the mean ratio is a ratio of a mean of the flow pressure signal divided by a mean of the signal of the at least one force sensor; and wherein the phase difference is a difference between 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/MATTHEW KREMER/Primary Examiner, Art Unit 3791